UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22449 American Funds Mortgage Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Mortgage FundSM [photo of awhite-picket fence leading to a concrete walkway] Special feature Welcome home See page 4 Annual report for the period ended August 31, 2011 American Funds Mortgage Fund seeks to provide current income and preserve capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here is the cumulative total return on a $1,000 investment with all distributions reinvested for the period ended September 30, 2011 (the most recent calendar quarter-end): Since fund’s inception Class A shares (11/1/10) Reflecting 3.75% maximum sales charge % The fund’s gross and net expense ratios were 0.73% and 0.66%, respectively, for Class A shares for the current fiscal year. These expense ratios are annualized based on data for a partial year. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser has reimbursed certain expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Fund results shown reflect the reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on page 21 for details. The fund’s 30-day yield for Class A shares as of September 30, 2011, reflecting the 3.75% maximum sales charge and calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.47%. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Investments in mortgage-related securities involve additional risks, such as prepayment risk, as more fully described in the prospectus. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: We are pleased to present you with the first annual report for American Funds Mortgage Fund, one of the newest members of the American Funds family. This report covers the period November 1, 2010 — the start of the fund’s operations — through August 31, 2011, the end of the fund’s fiscal year. For the 10 months, American Funds Mortgage Fund returned 3.40%, with all dividends reinvested. By way of comparison, the fund’s peer group, as represented by the Lipper U.S. Mortgage Funds Average, rose 3.87%. The unmanaged Barclays Capital U.S. Mortgage Backed Securities Index posted a 4.33% increase. During the period, the fund generated dividends totaling 17 cents a share, resulting in an income return of 1.76% for investors reinvesting their income. Investors who took their income in cash received a similar return. In spite of a very challenging market environment, we are gratified to note that in the latter six months of our first fiscal year, American Funds Mortgage Fund surpassed its benchmark and peer group, as you can see in the table below. Market overview During the fund’s short lifetime, the mortgage-backed securities market, along with the broader bond market, saw a great deal of volatility. This was due, in large part, to changes in the U.S. economic outlook, the European debt crisis, and investor sentiment toward equities and other asset classes. [Begin Sidebar] Results at a glance For periods ended August 31, 2011, with all distributions reinvested Cumulative total returns Lifetime 3 months 6 months (since 11/1/10) American Funds Mortgage Fund (Class A shares) % % % Barclays Capital U.S. Mortgage Backed Securities Index* Lipper U.S. Mortgage Funds Average Lipper GNMA Funds Average *The index is unmanaged and therefore has no expenses. [End Sidebar] [photo of awhite-picket fence leading to a concrete walkway] [Begin Sidebar] In this report Special feature 4 Welcome home American Funds Mortgage Fund invests in the secondary mortgage market, largely backed by the U.S. government and an important source of capital for lenders and homeowners alike. Contents 1 Letter to investors 3 The value of a $10,000 investment 8 Summary investment portfolio 11 Financial statements 27 Board of trustees and other officers [End Sidebar] From inception through roughly April of this year, bonds in general sold off as economic optimism reigned. The mortgage market kept pace with this selloff, but seemed to emerge no better or worse for the wear. Starting in April, however, a string of reports pointed to softness in the overall economy, particularly with regard to the labor market. This prompted investors to move out of equities and riskier asset classes and into Treasuries and government-backed mortgage securities, driving up prices and reducing yields. (Price and yield are inversely correlated; when prices rise, yields fall and vice versa.) At the end of the period, with volatility in the equities markets climbing to levels not seen since 2008, yields in many fixed-income asset classes fell to record lows. In spite of Standard & Poor’s historic August rating downgrade, Treasuries and other securities backed by the U.S. government remain in high demand among investors; the downgrade, to date, has had little or no effect on the mortgage market. Indeed, government securities benefited from investor aversion to risk during this time. On September 21, the Federal Reserve announced it will reinvest principal payments on its agency securities into agency mortgage-backed securities, with the explicit goal of supporting the mortgage market. This move, designed to absorb a large share of future supply as well as to provide price support, was met with a significant rally in the mortgage market. Inside the portfolio American Funds Mortgage Fund is committed to purchasing only the highest quality mortgage-backed securities, the vast majority of which are backed by the U.S. government. The fund began operations in November, purchasing these high-quality instruments at a time when prices were falling. As prices continued to drop through April, the fund saw limited returns from these investments. Yet as investor sentiment began to favor bonds and other fixed-income securities, these holdings began to show gains. The fund’s portfolio counselors and investment analysts began positioning the fund more defensively starting in March, which also proved beneficial. Furthermore, the fund purchased a number of new mortgage-backed securities issued by Fannie Mae and Freddie Mac. Due to a drop in overall mortgage lending, supply of these instruments decreased during the period. The fund realized an increase in the value of its holdings as a result. For more about the mortgage market and how American Funds Mortgage Fund chooses its investments, please see the feature “Welcome Home” beginning on page 4. Looking ahead The overall economy is in a very sluggish growth period, and the fund’s portfolio counselors expect this to continue for the short to medium term. Currently, we believe there is not enough evidence to suggest the economy will fall back into recession, but as always, we continue to monitor the current environment for any signs of change. The housing market faces challenges as well. Current high unemployment will pressure future mortgage offerings, reducing supply and keeping prices high. The government may seek to further regulate mortgage originators as it investigates lending practices and foreclosure abuses, and this could have a material effect on the mortgage market. The fund’s managers have relaxed their defensive posture slightly, opting for instruments that carry more yield. It should be noted, however, that the vast majority of the portfolio remains invested in only the highest quality securities. For a look at fund holdings as of August 31, 2011, see the summary investment portfolio beginning on page 8. We would like to take this opportunity to welcome new investors to the fund. Since we last reported to you, the number of shareholders has tripled, and assets under management have increased to more than $374 million. We thank you for investing with the fund, and we look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President October 17, 2011 For current information about the fund, visit americanfunds.com. The value of a $10,000 investment How a $10,000 investment has fared (for the period November 1, 2010, to August 31, 2011, with all distributions reinvested) Fund results shown, unless otherwise indicated, reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625. [begin mountain chart] The fund at net asset value The fund at maximum offering price Barclays Capital U.S. Mortgage Backed Securities Index2 Lipper U.S. Mortgage Funds Average3 Consumer Price Index4 (inflation) 11/1/10 $ 11/30/10 $ 12/31/10 $ 1/31/11 $ 2/28/11 $ 3/31/11 $ 4/30/11 $ 5/31/11 $ 6/30/11 $ 7/31/11 $ 8/31/11 [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The index is unmanaged and therefore has no expenses. 3Results of the Lipper U.S. Mortgage Funds Average do not reflect any sales charges. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. Past results are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Cumulative total return based on a $1,000 investment (for the period ended August 31, 2011)* Lifetime (since 11/1/2010) Class A shares –0.48 % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser has reimbursed certain expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Fund results shown reflect the reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on page 21 for details. [photo of a rolled-up newspaper] [photo of asmall girl leaning on a white-picket fence] Welcome home American Funds Mortgage Fund purchases mortgage-backed securities, primarily those backed by the federal government. In so doing, it helps provide liquidity to lenders who can then offer qualified buyers the opportunity to purchase homes. For many people, achieving the American Dream includes owning a home. And for the vast majority of us, that means taking out a mortgage. Yet behind this personal transaction is a vast network of financing that, for investors, can provide low-volatility income. American Funds Mortgage Fund invests in this secondary market, as it’s called, by purchasing mortgage-backed securities — individual mortgages bundled together and sold as a type of bond. When homeowners pay their monthly mortgages, that money generates an interest payment for investors who hold the securities. Because the vast majority of today’s mortgage-backed securities are backed by the U.S. government, holders of mortgage-backed securities have the assurance that they will not only receive income, but their capital will also be protected if the securities are held to maturity — no matter what happens in the nation’s housing market. “When compared to other asset classes, the high-quality mortgages held in this fund provide a relatively safe place for your money,” says Wesley Phoa, one of the fund’s three portfolio counselors. “These securities tend to hold their value far better than equities or corporate bonds. At the same time, you’re picking up more income than you would from Treasuries or a money market fund.” An established marketplace The secondary mortgage market was introduced with the National Housing Act of 1934. It was meant to protect lenders from the risk of default and make housing and home mortgages more affordable in the wake of the Great Depression. It has weathered numerous ups and downs, expanding over the years to include multi-family homes and to support homeownership for those of more modest means. Today there are three main guarantors of mortgage-backed securities: Fannie Mae, Freddie Mac and Ginnie Mae. (For more on these government sponsored enterprises, or GSEs, see page 7.) All three are backed by the federal government and, more recently, Freddie and Fannie came under direct government supervision. This takeover, in the wake of the housing crisis of 2008, was a demonstration of the government’s commitment to stand behind obligations to shareholders. “The Treasury Department has pledged to fully support the bonds issued by the GSEs,” affirms portfolio counselor Fergus MacDonald. “The system still works, and at this point I would say it’s crucial to the mortgage market. Whatever the government might do with Fannie and Freddie in the future, they have to keep in mind how important these entities are to the marketplace.” [Begin Pull Quote] “When compared to other asset classes, the high-quality mortgages held in this fund provide a relatively safe place for your money.” Wesley Phoa, American Funds Mortgage Fund portfolio counselor [End Pull Quote] [photo of a small girl hugging a dog] [photo of a suburban street - houses and trees on the right side] There are other mortgage-backed securities in the marketplace as well. “Private label” securitizations are typically offered by investment banks. During the last decade, many of these securities included subprime and alt-A mortgages, causing severe problems when the housing market bubble burst in 2008. The fund does not currently own any of these securities and has no plans to directly purchase them. “Even if they were rated very highly, I don’t think we’d buy those kinds of securities,” states Wesley. “That’s not what this fund is about. Anything we purchase is thoroughly researched to ensure we know what we’re getting and there’s adequate protection for bondholders.” Income and stability Today, according to Fergus, at least 95% of all mortgage-backed securities on the secondary market are issued under the auspices of GSEs that provide a U.S. government guarantee. As you can see from the summary investment portfolio beginning on page 8, more than 90% of the fund, including more than 98% of the mortgage-backed securities it owns, carry that guarantee as well. “Right now is actually a pretty good time to be invested in the mortgage market,” Fergus relates. “There are a lot of high-quality securities to be had, and you’re not likely to find the kind of volatility you might see in other asset classes.” One risk that mortgage-backed securities carry but Treasuries do not is prepayment risk. Homeowners may opt to pay their mortgages early, typically through refinancing, which entails closing out an old loan and taking out a new one at a lower rate. When that happens, the issuer of the mortgage-backed security can return the bond’s principal to the investor, since the underlying mortgage has been paid in full. [Begin Sidebar] The mortgage market in action The secondary market plays a crucial role in the American economy. Here’s how it works: [illustration] [start] | v [illustration: five houses] A qualified home buyer obtains a mortgage from a bank or broker. | v Bank or broker The bank or broker then sells the mortgage to Fannie Mae, Freddie Mac or a qualified Ginnie Mae-approved lender. The bank realizes a profit and has more capital on hand in order to make loans to other home buyers. < | < | v [illustration: one house] Through Fannie, Freddie or Ginnie, the mortgages are pooled into mortgage-backed securities (MBS), each of which can include hundreds or even thousands of mortgages. | v GSE < | v [illustration: 30 houses] These securities are then sold on the open market, backed by a guarantee from the housing agency. This allows the housing agencies to purchase more mortgages and provide additional liquidity to lenders, while offering investors guaranteed income at a higher yield than Treasuries. [end] MBS [illustration: arrows pointing away from MBS] [End Sidebar] The investor is of course free to use that money as he or she sees fit. But if the investor wants to continue generating income in the mortgage market, he or she would have to buy a new security — and might end up with one that generates less yield. “Thankfully right now we’re not seeing the kind of prepayment risk you might expect with rates this low,” Wesley adds. “In cases where you typically might find that one in two mortgages get paid off early, today it’s closer to one in four. The housing market is still pretty soft, and the banks have tightened their financing criteria.” In-depth research As with our other funds, American Funds Mortgage Fund benefits from intensive research. The fund’s investment analysts not only look at macroeconomic trends, such as the health of the housing market or banking sector, but also the underlying mortgages in each security. “Each security is different. A security with mortgages from Iowa could be very different from one with mortgages from California,” Fergus explains. “We take a hard look to see whether or not the price and yield for any given security is something we’re comfortable with.” The fund’s research also helps the portfolio counselors prepare for potential changes in the housing and mortgage markets. With economic conditions still in flux and reform of GSEs a possibility, it plays a significant role in their ultimate investment choices. “There will certainly be changes in the months and years to come. That’s part of investing. And we’re prepared to meet those challenges,” Wesley concludes. “Whatever the mix of assets in your individual portfolio, we want this fund to be one that won’t keep you up at night.” n [Begin Sidebar] Fannie who? The vast majority of the fund’s holdings are issued or backed by the following three housing agencies. Fannie Mae The Federal National Mortgage Association (FNMA) was founded in 1938 to provide funding to mortgage lenders through the secondary market, primarily in the form of mortgage-backed securities. As a federally chartered corporation, Fannie Mae had the implicit support of the U.S. government, but after the 2008 market crisis it received explicit support from the U.S. Treasury Department when the company was placed under the conservatorship of the Federal Housing Finance Agency (FHFA). Freddie Mac The Federal Home Loan Mortgage Corporation (FHLMC) was created in 1970 to expand the secondary mortgage market and provide further liquidity to lenders. Like Fannie Mae, it is a private enterprise, created to give the former competition in the open market. For all intents and purposes its business is the same. It too started with implicit government support and was placed under the conservatorship of the FHFA in 2008. Ginnie Mae The Government National Mortgage Association (GNMA) was split off from Fannie Mae in 1968 and is fully owned by the U.S. government. Thus its mortgage-backed securities have an explicit guarantee of repayment by the government, like U.S. Treasuries. It was specifically charged with expanding home ownership to lower-income populations. It does not actually purchase mortgages, nor does it sell mortgage-backed securities, but instead guarantees mortgage-backed securities issued by government approved mortgage lenders. [End Sidebar] Summary investment portfolio August 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Mortgage-backed obligations 88.0 % U.S. Treasury bonds & notes Federal agency bonds & notes Municipals Short-term securities & other assets less liabilities [end pie chart] Quality ratings* Percent of net assets Federal agencies U.S. government obligations† 10.8 % AAA AA Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 91.29% ) ) assets Mortgage-backed obligations-88.04% Federal agency mortgage-backed obligations(1)- 86.31% Fannie Mae: 3.50% 2025 $ $ 3.50% 2025 4.00% 2025 3.50% 2026 3.50% 2026 3.50% 2026 4.00% 2026 4.50% 2026 6.00% 2038 6.00% 2038 6.00% 2038 6.00% 2038 4.50% 2040 4.50% 2040 5.00% 2040 4.00% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 5.50% 2041 6.00% 2041 3.00%-6.00% 2017-2041 (2) Freddie Mac: 5.50% 2038 5.50% 2039 3.255% 2041 (2) 3.50% 2041 2.084%-6.00% 2017-2041 (2) Government National Mortgage Assn.: 5.00% 2038 3.50% 2040 3.50% 2041 3.50% 2041 3.50% 2041 3.50%-4.50% 2039-2041 Other securities Other mortgage-backed securities - 1.73% Other securities Total mortgage-backed obligations U.S. Treasury bonds & notes- 1.54% U.S. Treasury: 4.25% 2040 4.75% 2041 Federal agency bonds & notes- 1.54% Fannie Mae 1.00% 2013 Freddie Mac 1.75% 2015 Municipals - 0.17% Other securities Total bonds & notes (cost: $333,016,000) Principal Percent amount Value of net Short-term securities- 15.14% ) ) assets CAFCO, LLC 0.15%-0.18% due 9/19-10/14/2011 Ciesco LLC 0.18% due 9/14/2011 Jupiter Securitization Co., LLC 0.14% due 9/9/2011 (3) General Electric Co. 0.04% due 9/1/2011 Hewlett-Packard Co. 0.17% due 11/28/2011 (3) Coca-Cola Co. 0.11%-0.22% due 9/2-11/7/2011 (3) Straight-A Funding LLC 0.16% due 10/5/2011 (3) Wal-Mart Stores, Inc. 0.08% due 9/19/2011 (3) John Deere Credit Ltd. 0.12% due 9/28/2011 (3) Freddie Mac 0.20% due 12/14/2011 Other securities Total short-term securities (cost: $56,686,000) Total investment securities (cost: $389,702,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) Coupon rate may change periodically. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $40,910,000, which represented 10.92% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $389,702) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares 99 Investment advisory services 97 Services provided by related parties 71 Trustees' deferred compensation - (*) Other 39 Net assets at August 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income - (*) Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (36,872 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B 76 Class C Class F-1 Class F-2 Class 529-A Class 529-B 14 Class 529-C 57 Class 529-E 12 Class 529-F-1 33 Class R-1 Class R-2 90 Class R-3 87 Class R-4 66 Class R-5 Class R-6 (*) Amount less than one thousand. See Notes to Financial Statements Statement of operations for the period November 1, 2010(1) to August 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses(2): Investment advisory services $ Distribution services Transfer agent services 32 Administrative services 98 Reports to shareholders 7 Registration statement and prospectus Trustees' compensation - Auditing and legal 49 Custodian 1 Other 24 Total fees and expenses before reimbursement Less reimbursement of fees and expenses Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ (1) Commencement of operations. (2) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. (3) Amount less than one thousand. See Notes to Financial Statements Statement of changes in net assets for the period November 1, 2010(*) to August 31, 2011 (dollars in thousands) Operations: Net investment income $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) Net capital share transactions Total increase in net assets Net assets: Beginning of period - End of period (including distributions in excess of net investment income of less than one thousand) $ (*) Commencement of operations. See Notes to Financial Statements Notes to financial statements 1. Organization American Funds Mortgage Fund (the "fund") was organized on July 16, 2010, as a Delaware statutory trust. On October 25, 2010, the fund obtained its initial capitalization of $100,000 from the sale of 10,000 Class A shares of beneficial interest to Capital Research and Management Company (“CRMC”), the fund’s investment adviser. Operations commenced on November 1, 2010, upon the initial purchase of investment securities. The fund’s fiscal year ends on August 31. The fund is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income and preserve capital. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Mortgage dollar rolls – The fund may enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2011, all of the fund’s investment securities were classified as Level 2. The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the period ended August 31, 2011 (dollars in thousands): Beginning value at 11/1/2010 Transfers into Level 3(1) Sales Unrealized depreciation(2) Transfers out of Level 3(1) Ending value at 8/31/2011 Investment securities $
